SCOTT, J.,
dissenting.
I must respectfully dissent from the majority’s conclusion for two reasons. First, I do not believe KRS 413.241 — Kentucky’s Dram Shop Act — is applicable to the facts of this case. KRS 413.241 is applicable to “person[s] [and their employees] holding a permit under KRS 243.030, 243.040, [or] 243.050.... ” Appellant held a “special private club license” under KRS 243.270. The “special private club license” authorized Appellant “to exercise the privilege of a ... distilled spirits and wine retail drink licensee ... at the designated premises if the general public is excluded.” KRS 243.270. Admittedly, this permitted Appellant “to purchase, receive, possess, and sell distilled spirits and wine at retail by the drinlc for consumption on the licensed premises.” KRS 243.250 (emphasis added).
However, the evidence established that Appellant violated the terms of its license by providing Mr. Plummer a bottle of champagne to be consumed on or off of Appellant’s premises. Not being served by the drink, this sale was a clear violation of Appellant’s license. Being such, I cannot conceive (as does the majority) that the legislature intended the Dram Shop Act’s protections to extend to those who violate the licenses the Act was designed to protect.
Secondly, I would also reverse the trial court’s grant of summary judgment because Appellees should have been given the opportunity to garner evidence of intoxication from their toxicology expert before the trial court considered Appellant’s motion. “A summary judgment, which is a final order, should not be entered as a form of penalty for failure of the plaintiff to prove his case quickly enough.” Conley v. Hall, 395 S.W.2d 575, 580 (Ky.1965). Moreover, summary judgment should be granted “[o]nly when it appears impossible for the nonmoving party to produce evidence at trial warranting a judgment in his favor....” Steelvest, Inc. v. Scansteel Service Center, Inc., 807 S.W.2d 476, 482 (Ky.1991).
The trial court, by granting Appellant’s motion when it did, precluded a decision on the merits. Thus, I would affirm the Court of Appeals’ decision on this issue, albeit for different reasons, and vacate the *903summary judgment order of the trial court.